     Case 2:21-cv-01365-ER Document 20 Filed 07/12/21 Page 1 of 22




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BREM MOLDOVSKY, ESQ.,                            CIVIL ACTION
BREM MOLDOVSKY, LLC,
                                            JURY TRIAL DEMANDED
              Plaintiffs,
    v.
                                                       NO.
ANREW ELLNER, LIGHTBOX VENTURES,                2:21-cv-01365 -ER
LLC, AND LIGHTBOX CAPITAL
MANAGEMENT, LLC.

              Defendants.




  MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’ MOTION TO
        DISMISS PURSUANT TO FED. R. CIV. P. §12 (b)(2) and (6)




                                  i
              Case 2:21-cv-01365-ER Document 20 Filed 07/12/21 Page 2 of 22




                                                       Table of Contents
PRELIMINARY STATEMENT .................................................................................................... 1
FACTUAL AND PROCEDURAL BACKGROUND.................................................................... 2
ARGUMENT .................................................................................................................................. 7
I.        Standard of Law ................................................................................................................... 7
II.   The Complaint Should Not Be Dismissed Because The Court Has Personal Jurisdiction
Over Ellner and the Lightbox Entities ............................................................................................ 9
a.    The Court has Personal Jurisdiction over Lightbox because Defendants availed
themselves of Pennsylvania. ........................................................................................................... 9
III.         The Complaint Must Not Be Dismissed Because It States Feasible Causes of Action . 13
a.        Dismissal Of Plaintiffs’ Claims Pursuant to Rule 12(b)(6) Is Not Warranted .................. 14
b.    The Declaratory Judgement Count (Count I) is Based on Current, Ongoing Action and
Should Not Be Dismissed ............................................................................................................. 15
c.    The Second Cause of Action Pursuant to 18 Pa. C.S.A. § 5725 for Violations of the
Wiretap Act Should Not Be Dismissed As Defendants Have Already Admitted To The Wiretaps
      15
i.    Whether or Not The Wiretap Act Applies to a Pennsylvania Resident Recorded in
Pennsylvania by a Non-Resident In a Single-Consent State or Two-Consent State Is Subject to
The Court’s Analysis of Harm Caused ......................................................................................... 16
ii.  The Statute of Limitations Does Not Bar The Plaintiff’s Claims Because They Are
Ongoing......................................................................................................................................... 17
d.    The Fourth Cause of Action For Violations of The Wiretap Statutes Of Florida (Fla. Stat.
Ch. 934.03), California Statute (Cal. Penal Code § 632) Nevada Statute (NRS 200.620) Should
Not Be Dismissed Because There is Sufficient Facts to Establish the Causes of Action ............. 18
e.        There Is A Likelihood Of Success On The Merits of Count Three, Seeking An Injunction
          19
CONCLUSION ............................................................................................................................. 19




                                                                       ii
               Case 2:21-cv-01365-ER Document 20 Filed 07/12/21 Page 3 of 22




Cases
Action Mfg. Co. v. Simon Wrecking Co., 375 F. Supp. 2d 411, 418 (E.D. Pa. 2005) ................... 8
Actual of America, Inc. v. Tai Wing Enterprises Company, Ltd., Not Reported in F.Supp., 1996
  WL 243562 (E.D.Pa. 1996) ...................................................................................................... 13
Broughal v. First Wachovia Corp., 14 Pa. D. & C.4th525 (Pa. C.P., Northamp. Co. 1992) ........ 18
Erie R.R. v. Tompkins, 304 U.S. 64, 78, 58 S.Ct. 817, 82 L.Ed. 1188 (1938)............................... 9
Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) .................................................. 15
Grand Entm't Group, Ltd. v. Star Media Sales, Inc., 988 F.2d 476, 482 (3d Cir.1993) ............... 11
In re Chocolate Confectionary Antitrust Litig., 602 F. Supp. 2d 538, 556, 559 (M.D. Pa. 2009)
  ..................................................................................................................................................... 8
Larrison v. Larrison, 750 A.2d 895 (Pa. Super. 2000).................................................................. 18
Lehigh Coal and Nav. Co. v. Geko-Mayo, GmbH, 56 F.Supp.2d 559 (E.D.Pa. 1999) .................. 9
Leonardo da Vinci's Horse, Inc. v. O'Brien, 761 F.Supp. 1222, 1227 (E.D.Pa.1991) .................. 13
Lionti v. Dipna, Inc., 2017 WL 2779576, at *1 (E.D. Pa. June 27, 2017) ..................................... 8
Mellon Bank v. Farino, 960 F.2d 1217, 1223 (3d Cir. 1992) ......................................................... 8
Mulder v. Wells Fargo Bank, N.A., 2018 WL 3750627 (W.D.P.A., July 10, 2018).................... 17
Nelson v. Temple University, 920 F.Supp. 633 (E.D.Pa.1996) .................................................... 10
O'Connor v. Sandy Lane Hotel Co., Ltd., 496 F.3d 312, 325 (3rd Cir. 2007) ............................. 12
Pinker v. Roche Holdings Ltd., 292 F.3d 361, 368 (3d Cir. 2002) ................................................. 7
Time Share Vacation Club v. Atl. Resorts, Ltd., 735 F.2d 61, 66 n.9 (3d Cir. 1984) .................... 8
Warren Gen. Hosp. v. Amgen, Inc., 643 F.3d 77 at 84 (3d Cir. 2011) ........................................... 7
Statutes
18 Pa. C.S.A. §§ 5701 ..................................................................................................................... 5
42 Pa.C.S.A. § 5322 (A)(4)............................................................................................................. 7
Fla. Stat. ch. 934.03 ...................................................................................................................... 17
Rules
Cal. Penal Code § 632 ................................................................................................................... 17
Fed. R. Civ. P. 12(a)(1)(A)(1)......................................................................................................... 1
Fed. R. Civ. P. 12(b)(2) and (6) ...................................................................................................... 1
NRS 200.620 ................................................................................................................................. 17




                                                                         iii
           Case 2:21-cv-01365-ER Document 20 Filed 07/12/21 Page 4 of 22




       Plaintiffs Brem Moldovsky and Brem Moldovsky, L.L.C. (hereinafter, “Plaintiffs”)

hereby submit this memorandum in opposition to Andrew Ellner, Lightbox Ventures, LLC and

Lightbox Capital Management, LLC’s (collectively, “Lightbox”) Motion to Dismiss Plaintiff’s

Complaint pursuant to Fed. R. Civ. P. 12(b)(2) and (6).


                                    PRELIMINARY STATEMENT
       As a preliminary matter, this motion should be denied because the Defendants are in

default. Defendants filed their motion on June 28, 2021, which was later than the 21 days

allowed for their responsive pleading or motion. Pursuant to Fed. R. Civ. P. 12(a)(1)(A)(1) and

12(f)(2) the motion should be denied. This was elaborated in the Plaintiff’s letter motion to

strike this motion, ECF Doc. #19, and especially in the Plaintiffs’ Opposition to the Defendants’

request for an extension, ECF Doc. #15. Defendants have already acknowledged their

untimeliness by moving the Court for leave for an extension of to file an untimely response (ECF

Doc. # 14). The facts concerning their default are not, therefore, in dispute.

       On the merits, Defendants’ motion should also be denied. The Court has jurisdiction

over the parties and the subject matter sufficient to hear the action. Also, arguably, this action

should be joined with the two related actions, Ellner v. Moldovsky, et al., EDPA Case No.: 2:20-

cv-06190-ER and Miller v. Moldovsky, et al., EDPA Case No.: 2:21-cv-02219-ER wherein Mr.

Ellner, like Mr. Miller have submitted themselves to this Court’s jurisdiction by initiating their

lawsuits against the undersigned pursuant to Federal Rule 13 (a) and (b) regarding compulsory

and permissive counterclaims. The action is based on probable cause and makes a prima facie

showing sufficient to state causes of action against the Defendants and overcome a motion to

dismiss.



                                                 1
          Case 2:21-cv-01365-ER Document 20 Filed 07/12/21 Page 5 of 22




                         FACTUAL AND PROCEDURAL BACKGROUND
       The Plaintiffs rely on the factual allegations of their Complaint, which are incorporated

herein as if stated fully at length. Plaintiffs also refer the Court to the factual background of the

related matters Ellner v. Moldovsky, et al., EDPA Case No.: 2:20-cv-06190-ER and Miller v.

Moldovsky, et al., EDPA Case No.: 2:21-cv-02219-ER and in particular the motions to dismiss

in those matter for the Court’s consideration as stated in the accompanying Declaration of Brem

Moldovsky, Esq. (See, Moldovsky Dec. ¶ 2) In addition, Plaintiffs counter the factual

allegations of Lightbox as follows.

  Lightbox Was Aware That Plaintiffs Reside In And Were Primarily Present In Pennsylvania

   In connection with the now dormant “3rd Home Litigation,” Lightbox Ventures, LLC v. 3rd

Home Limited, No. 16-cv-2379 (S.D.N.Y.), Mr. Ellner and one of the Lightbox entities,

Lightbox Ventures LLC, entered into a contract for legal services with Brem Moldovsky, L.L.C.

Defendants knew that Plaintiffs primarily were based in and worked in Pennsylvania (

Moldovsky Dec. at ¶ 7), although of course Plaintiffs maintained an office New York (which is

where the 3rd Home Litigation was venued). Plaintiffs work took place almost entirely in

Pennsylvania, which Defendants knew. In fact, from the time Plaintiffs were retained, the record

shows that none of the parties or their counsel set foot in the Southern District of New York

courthouse for any of the litigation. Defendants sent papers to Plaintiffs at their primary office in

Pennsylvania, as did the vendors hired by Lightbox to work on the 3rd Home case, which

Lightbox also knew. See, Ex. “D”. Defendants herein sent and received numerous e-mails

confirming that the Plaintiffs’ Pennsylvania address was the correct one to use. See e.g., Ex.

“B”. Mr. Ellner paid Lightbox Ventures’ legal fees through Lightbox Capital Management to

Plaintiffs’ office in Pennsylvania. See, Exs. “B” and “C” . Simply put, Defendants contracted

with a Pennsylvania attorney to handle the Third Home matter pending in New York. This was
                                                  2
          Case 2:21-cv-01365-ER Document 20 Filed 07/12/21 Page 6 of 22




intentional: Lightbox was trying to save money by retaining counsel from a less expensive

market than the Southern District of New York.

   Between November 2017 and April 2018, Lightbox recorded an unknown number, but at

least two, telephone calls (perhaps as many as 50-100, but it could be more or less) between Mr.

Ellner and the Plaintiffs. Regardless of whether these calls were placed to Plaintiffs’ cell phone

or office numbers, these calls were answered in Pennsylvania, and Defendants knew this or at

least should have expected that they would generally reach their counsel at his office (in

Pennsylvania) other than at times when counsel was traveling to a court appearance on another

matter or was specifically in his New York, New Jersey or Philadelphia offices. (Although the

parties met on occasion in New York when Plaintiffs were present for other matters, as noted

above, Plaintiffs were never physically present in the Southern District of New York courthouse

for the matter.) By the time Lightbox was recording at least most of Mr. Ellner’s phone calls,

Mr. Miller was already Lightbox’s counsel and knew from his representation of Plaintiffs years

earlier that they were located primarily in Pennsylvania. (See, Moldovsky Dec. at ¶ 3; see also,

Miller Complaint, Miller v. Moldovsky, et al., EDPA Case No.: 2:21-cv-02219-ER, ECF Doc. #

1 at ¶ 9 (“Brem Moldovsky, LLC is a law firm and a Pennsylvania limited liability company,

with a principal office located in Philadelphia, PA”)). Lightbox received calls from and called to

Defendants including outside of business hours and often on a Pennsylvania cell phone line with

a 610 area code on a sufficiently regular basis, including on professional and personal time, on

weekends and on holidays, as was convenient for Lightbox. (Complaint at ¶ 12). Therefore,

Lightbox knowingly reached into Pennsylvania and, by recording at least two telephone calls

with Plaintiffs who were located in Pennsylvania, without Plaintiffs’ knowledge or consent,

broke the laws of Pennsylvania.



                                                 3
          Case 2:21-cv-01365-ER Document 20 Filed 07/12/21 Page 7 of 22




    Lightbox’s assertion in its memorandum in support of its motion (“Memorandum”, ECF Doc.

#16-1 at 4) about the origin of its telephone calls to Plaintiff is both inaccurate and immaterial.

Whether Lightbox was in New York or someplace else is not relevant (unless it was in

Pennsylvania). What matters, for purposes of jurisdiction, and what has been plainly alleged and

can be easily proven is its calls arrived in Pennsylvania and it recorded some of these calls.

    Regarding the origins of the calls, as has been stated, “Ellner and Lightbox travel frequently

to many different states and countries, and as such, their location at the time of various of the

recordings is unknown some or more of the time.” (Complaint at ¶28). It is still unknown

whether or not the calls that were recorded originated in New York or another state (or country)

or where the recordings were done. What is known is that Defendants reached into Pennsylvania

and knowingly broke its laws.

    In addition, Lightbox was in possession of these recordings and provided them to others in

Pennsylvania or related to Pennsylvania, including to Mr. Miller and to various Pennsylvania

attorneys over the last few years as Lightbox sought counsel and consulted with counsel

regarding the Bucks Action and his own EDPA suit in violation of 18 Pa. CSA §5721.1(a),

which prohibits the disclosure of the contents of wiretaps or evidence derived from them, as

evidence by an unauthorized individual (such as Mr. Ellner). Lightbox’s New York counsel Mr.

Miller, a licensed Pennsylvania attorney who represented the Plaintiffs in unrelated Bucks

County litigation and had been to and was aware of the Plaintiffs’ Bucks County office was in

possession of the recordings at least as early as October 2018, when he utilized the contents of

them as evidence on behalf of Lightbox. (Complaint at ¶13). Indeed, Lightbox has referred to

these recordings, as well as transcribed portions of them, in no fewer than 4 court papers in at

least 3 jurisdictions.



                                                  4
             Case 2:21-cv-01365-ER Document 20 Filed 07/12/21 Page 8 of 22




                    Lightbox’s Contacts With Pennsylvania and Other Jurisdictions

      At the time Defendants retained Plaintiffs for the 3rd Home Litigation, Lightbox represented

that it sought, and provided direction and strategy based on its seeking to maintain control of a

joint venture that was a global, online, real estate venture with 3rd Home Ltd., an international

high-end vacation home share company based in Tennessee.1 It was Mr. Ellner represented that

Lightbox was an international and interstate real estate enterprise, and that Lightbox had the

ability to and had been conducting or planning on conducting business in other states.

(Complaint at ¶16). The Joint Venture itself was a fractional real estate sales arm of the luxury

home exchange that Mr. Ellner intended to manage as Lightbox along with his wife, Jill Ellner, a

trained attorney and licensed realtor on behalf of Lightbox Ventures, LLC. See, Ex. “A”. Some

of the first properties to be listed were the Ellners’ own timeshares in California. Part of the

strategy proposed by Lightbox was maintaining control of the joint venture and supplementing

back end payment to the Moldovsky Firm with ownership shares of the company and/or 3rd

Home Ltd if Ellner took it over, as ethically allowed. Some of these conversations took place

while Lightbox was in locations other than New York and while Plaintiffs were in Pennsylvania.

Thus, while Lightbox may be New York based, it was not at any point in time relevant to this

Complaint a company that only comported or did business in New York. This is all the more so

with some of Lightbox’s efforts, including in using Plaintiffs’ services in effort to gain

ownership and control of its former partner then litigation adversary, 3rd Home Ltd.

                                     The Bucks County Action

      The “Bucks Case” (Moldovsky v. Miller et al, Court of Common Pleas of Bucks County, Pa.,

No. 2019-00793) was initiated on February 5, 2019 based in part on Lightbox’s violations of the



1
    https://www.thirdhome.com

                                                  5
          Case 2:21-cv-01365-ER Document 20 Filed 07/12/21 Page 9 of 22




Pennsylvania Wiretap Act (18 Pa. C.S.A. §§ 5701 et. seq., hereinafter the “Wiretap Act and

related causes of action that are based on largely the same facts and allegations as the origins of

the factual background of this Complaint (as this Complaint includes facts and allegations which

occurred after the Bucks Case ended). There were also claims against Lightbox related to their

aiding and abetting their attorney Jonathan Miller’s malpractice and breaches of fiduciary duties.

That matter was unilaterally withdrawn in part because Mr. Miller lacked malpractice insurance

and since Ellner and Miller strongly objected that the matter should be in New York and the

claims could (at least) generally be there.

                                        The Current Matter

       This action was initiated on March 22, 2021 in conjunction with the SDNY Action Brem

Moldovsky, L.L.C. et al. v. Miller et al., 1:21-cv-02452(NRB) filed a few days before (since

withdrawn) because under Federal Rules 18 and 19 requiring joinder of claims and parties and

Rule 13 regarding mandatory counterclaims and crossclaims, particularly Rule13(a) and (b), it

did not appear that either the EDPA nor SDNY had jurisdiction over all of the claims and all the

parties that are plead by the undersigned between the two suits. Based on the comments of

SDNY Judge Buchwald and this honorable Court, it appears that the claims should be brought,

as much as possible, in the EDPA and together. Thus, it appears likely that there will be

additional claims against the Defendants in this matter, and that the matter should not be

dismissed without affording the Plaintiffs the opportunity to plead. The additional claims

anticipated against Mr. Miller, Mr. Ellner and his entities include malicious prosecution,

perversion of process, deceit and collusion, defamation and libel. Claims against Mr. Miller

include his malpractice, breaches of fiduciary duties, breaches of contract, frauds, fraudulent

inducement, and other misconduct. The Plaintiffs anticipate requesting leave to amend the


                                                 6
         Case 2:21-cv-01365-ER Document 20 Filed 07/12/21 Page 10 of 22




counterclaims in Ellner v. Moldovsky et al., EDPA, Case No.: 2:20-cv-06190-KSM to

incorporate those claims and align the counterclaims with the counterclaims and third-party

claims in the Miller v. Moldovsky et al., EDPA No.:2:21-cv-02219-ER action, since it appears

that all should be plead and heard together and because Mr. Ellner’s initiation of litigation in this

forum has placed the claims here appropriately as counterclaims against him. The same is true

for Mr. Miller.


                                               ARGUMENT

 I.   Standard of Law
      On a motion to dismiss brought under Rule 12(b)(2) and 12(b)(6), the Court must resolve

   all inferences in favor of the Plaintiff and assume that all allegations are the truth. See,

   Warren Gen. Hosp. v. Amgen, Inc., 643 F.3d 77 at 84 (3d Cir. 2011). Where a defendant has

   raised a lack of jurisdiction defense, the burden shifts to the plaintiff to make a prima facie

   showing of jurisdiction over the defendant in the forum. Pinker v. Roche Holdings Ltd., 292

   F.3d 361, 368 (3d Cir. 2002).

      A Rule 12(b)(2) motion cannot be granted where the Plaintiff has alleged a sufficiently

   plausible showing of jurisdiction with sufficient contact to establish personal jurisdiction in

   the forum. See, Mellon Bank v. Farino, 960 F.2d 1217, 1223 (3d Cir. 1992); see also Action

   Mfg. Co. v. Simon Wrecking Co., 375 F. Supp. 2d 411, 418 (E.D. Pa. 2005) ("In order to

   establish a prima facie case, the plaintiff must present specific facts that would allow

   the court to exercise jurisdiction over the defendant.") Because courts "must accept all of

   the plaintiff's allegations as true and construe disputed facts in favor of the plaintiff."

   Pinker, 292 F.3d at 368, the plaintiff “must present similar evidence in support of

   personal jurisdiction…in support of purposeful availment jurisdiction." In re Chocolate


                                                   7
          Case 2:21-cv-01365-ER Document 20 Filed 07/12/21 Page 11 of 22




    Confectionary Antitrust Litig., 602 F. Supp. 2d 538, 556, 559 (M.D. Pa. 2009). The plaintiff’s

    response to the motion must include “actual proofs;' 'affidavits which parrot and do no more

    than restate [the] plaintiff's allegations . . . do not end the inquiry.'" Lionti v. Dipna, Inc., 2017

    WL 2779576, at *1 (E.D. Pa. June 27, 2017) (quoting Time Share Vacation Club v. Atl.

    Resorts, Ltd., 735 F.2d 61, 66 n.9 (3d Cir. 1984))

        Here, jurisdiction is appropriate in the Federal Courts pursuant to 28 U.S.C. §1332(a).2

    Federal Courts sitting in diversity apply the substantive law of their host state, here

    Pennsylvania, including the forum state’s jurisdictional statutes, in this case, Pennsylvania’s

    long-arm statute, 42 Pa. C.S.A. § 5332. See, Erie R.R. v. Tompkins, 304 U.S. 64, 78, 58 S.Ct.

    817, 82 L.Ed. 1188 (1938). Plaintiffs have established that Defendants have purposely

    directed themselves at and availed themselves of Pennsylvania sufficient to satisfy the

    Pennsylvania long-arm statute, 42 Pa.C.S.A. § 5322, which provides this Court with personal

    jurisdiction upon a showing that a Defendant caused “harm or tortious injury in this

    Commonwealth”, which includes “… by an act or omission outside this Commonwealth.” 42

    Pa.C.S.A. § 5322 (A)(4). The exercise of such jurisdiction is consistent with due process

    under the Federal Constitution. See generally, Lehigh Coal and Nav. Co. v. Geko-Mayo,

    GmbH, 56 F.Supp.2d 559 (E.D.Pa. 1999).

        A motion to dismiss pursuant to Rule 12(b)(6) cannot be granted where Plaintiff states a

    claim that is legally feasible. Its purpose is to “test legal sufficiency of complaint” when all

    alleged facts are accepted as true and “and all reasonable inferences that can be drawn from



2 Diversity jurisdiction is appropriate because the amount in controversy exceeds $75,000. 18 Pa C.S.A. § 5725
(a)(1) allows damages of “not less than liquidated damages computed at the rate of $100 a day for each day of
violation, or $1,000, whichever is higher.” Lightbox’s wiretaps date at least as far back as November 23, 2017 when
the Thanksgiving Day recording was made, approximately or in excess of 1,325 days from the date of this filing.
Damages for this one wiretap alone, by statute, can exceed $132,500 not including punitive damages and attorney’s
fees. Lightbox has admitted that there is at least one other recording. Neither have been disputed.

                                                        8
           Case 2:21-cv-01365-ER Document 20 Filed 07/12/21 Page 12 of 22




   them after construing them in light most favorable to non-movant.” Thus, “[d]ismissal for

   failure to state claim is not appropriate unless it is clear that no relief could be granted under

   any set of facts that could be proved consistent with allegations.” Nelson v. Temple

   University, 920 F.Supp. 633 (E.D.Pa.1996).


II.     The Complaint Should Not Be Dismissed Because The Court Has Personal
        Jurisdiction Over Ellner and the Lightbox Entities

            a. The Court has Personal Jurisdiction over Lightbox because Defendants
                availed themselves of Pennsylvania.
      Jurisdiction in the Eastern District of Pennsylvania is appropriate because Lightbox’s

activities were specifically directed toward Mr. Moldovsky at his office, which is located in this

District. Defendants forays into Pennsylvania were with the intent to tortiously harm a

Pennsylvania resident, and the tortious harm continues. Mr. Ellner made calls to the Plaintiffs’

Pennsylvania phone lines that, on at least two occasions, were recorded in violation of

Pennsylvania’s wiretap act, 18 Pa. Cons. Stat. Ann. § 5725 and 5703 – which prohibits

intentional wiretaps, the disclosure of the contents of wiretaps, and the use of the contents of

wiretaps or evidence derived thereof. and grants a private right of action and $1,000 daily in

damages to the person whose communications were recorded –and the wiretaps that were made

during the Moldovsky Firm’s representation of Lightbox and related to the representation of

Lightbox, which Mr. Ellner controls and is the principle of, caused and continue to cause tortious

harm to the Plaintiffs, thus triggering jurisdiction under the Pennsylvania long-arm statute. “The

Pennsylvania long-arm statute provides for the specific jurisdiction… [42 Pa. Cons.Stat. Ann. §

5322]… over non-resident defendants…. Specific jurisdiction arises when the plaintiff's “claim

is related to or arises out of the defendant's contacts with the forum.” Lehigh Coal and Nav. Co.

v. Geko-Mayo, GmbH, 56 F.Supp.2d 559 at 565 (E.D.Pa. 1999) (internal citations omitted). 42

                                                   9
         Case 2:21-cv-01365-ER Document 20 Filed 07/12/21 Page 13 of 22




PSCA § 5322(4) imparts subject matter jurisdiction over actions “Causing harm or tortious

injury in this Commonwealth by an act or omission outside this Commonwealth.”

   At the time of the occurrences of this Complaint, a series of recorded phone conversations

were made, used, possessed, shared, exposed, and presented as evidence in other courts, by Mr.

Ellner on behalf of Lightbox (because Lightbox was the Moldovsky Firm’s client) while both

Mr. Ellner, and therefore Lightbox, were aware that Plaintiffs resided in Bucks County, PA and

were typically present at their offices in Bucks County, PA (and other places in this District). As

was alleged in the Complaint, Mr. Ellner made payments on behalf of the Moldovsky Firm’s

clients himself and Lightbox, and Lightbox regularly mailed those payments and materials to the

Bucks County, Pennsylvania office, which they utilized and treated as the primary address for

contact. Mr. Ellner, on behalf of the Moldovsky Firm’s clients himself and Lightbox, received

calls from and called to Defendants including outside of business hours and often on a

Pennsylvania cell phone line with a 610 area code on a sufficiently regular basis, including on

professional and personal time, on weekends and on holidays (Complaint at ¶ 12). During this

same time, Mr. Ellner’s New York counsel Mr. Miller was also very well aware that the

Plaintiffs operated primarily out of a Pennsylvania office, and had been to it. As has been held,

Mr. Ellner’s mail and telephone contacts made knowingly into Pennsylvania are sufficient

contact for jurisdiction. See, Grand Entm't Group, Ltd. v. Star Media Sales, Inc., 988 F.2d 476,

482 (3d Cir.1993) (“Mail and telephone communications sent by the defendant into the forum

may count toward the minimum contacts that support jurisdiction.”). The Defendants’ contacts

with Pennsylvania were more than sufficient enough to warrant jurisdictional discovery, in the

opinion of Judge Robert O. Baldi. (Complaint at ¶44). Thus jurisdiction is proper in this forum

because “when minimum contacts exist, due process demands no more than a reasonable forum”



                                                10
           Case 2:21-cv-01365-ER Document 20 Filed 07/12/21 Page 14 of 22




O'Connor v. Sandy Lane Hotel Co., Ltd., 496 F.3d 312, 325 (3rd Cir. 2007). This is particularly

true here where Mr. Ellner and his attorney Mr. Miller have each already initiated suit in this

Court and the matters are related and should be joined.

    Later, Mr. Ellner personally and on behalf of Lightbox availed themselves of Pennsylvania,

entered into the Commonwealth and delivered the contraband recordings and transcripts as

“evidence” into the Commonwealth in their search for Pennsylvania counsel, including to their

current counsel and possibly to Fox Rothschild (Complaint at ¶ 42), and has introduced the

contraband recordings to others, or so it is understood and believed, including, potentially to his

counsel Mr. Haines.

    Mr. Ellner has personally availed himself of the Commonwealth’s jurisdiction in connection

with the dispute at hand, including by the process of finding and hiring counsel and sharing and

utilizing contraband evidence under Pennsylvania law,3 preparing for and then initiating the

Eastern District of Pennsylvania action, Ellner v. Moldovsky, Case No.: 2:20-cv-06190-KSM,

wherein he makes claims based on litigation against himself and Lightbox, and wherein he has

used and intends to use the recordings, information about the recordings, and misrepresentations

about the recordings, within the litigation and without it, including sharing it with others in the

Commonwealth, including to this Court. Thus, Defendants purposely took “specific

actions…that caused tortious harm in Pennsylvania.” See, Actual of America, Inc. v. Tai Wing

Enterprises Company, Ltd., Not Reported in F.Supp., 1996 WL 243562 (E.D.Pa. 1996) (citing

Leonardo da Vinci's Horse, Inc. v. O'Brien, 761 F.Supp. 1222, 1227 (E.D.Pa.1991) (“Certain




3“The mere entrance of a non-resident defendant into a contract with a Pennsylvania corporation does not bring the
defendant within the jurisdiction of Pennsylvania courts.” Mickleburgh Machinery Co., Inc. v. Pacific Economic
Development Co., 738 F. Supp. 159 (E.D. Pa. 1990), but it is not “necessary for jurisdiction that the contract with a
Pennsylvania corporation be made in Pennsylvania where substantial performance of the contract was to take place
in Pennsylvania.” Inpaco, Inc. v. McDonald’s Corp., 413 F. Supp. 415 (E.D.Pa. 1976).

                                                         11
         Case 2:21-cv-01365-ER Document 20 Filed 07/12/21 Page 15 of 22




intentional conduct in one forum that has an ‘effect’ in a second forum.. can be a sufficient basis

for finding minimum contacts in the second forum.”)).. None of Mr. Ellner of Lightbox’s

contact on behalf of and for the benefit of Lightbox were “random, fortuitous, or attenuated”

(Memo, ECF Doc. # 16-1 at 14) and in fact were deliberate and purposefully established and

once Defendants began wiretapping, Defendants did so with intent to reach into Pennsylvania to

engage in tortious misconduct and commit civil and criminal violations of Pennsylvania law.

    Subjecting Defendants to litigation in the Eastern District of Pennsylvania is not contrary to

fair play and substantial justice either. Defendants have already initiated their own Easter

District of Pennsylvania litigation. Thus, the five prong analysis of fairness is almost

immediately determined by Defendants’ own actions. According to the Court in Lehigh, “The

factors to be considered in making this fairness determination are: (1) the burden on the

defendant, (2) the forum State's interest in adjudicating the dispute, (3) the plaintiff's interest in

obtaining convenient and effective relief, (4) the interstate judicial system's interest in obtaining

the most efficient resolution of controversies and (5) the shared interest of the several states in

furthering fundamental substantive social policies.” Id. at 569. The analysis is sidelined by

Defendants own lawsuit because 1) there is no inconvenience to Defendants inherent in litigating

the Plaintiffs’ claims in the same Court where their own lawsuit is placed; 2) the State of

Pennsylvania has an interest in adjudicating the Plaintiff’s claims in conjunction with those of

Defendants in their action, particularly because they relate to a violation of Pennsylvania law and

a few Pennsylvania attorneys; 3) it is convenient for both the Plaintiffs and Defendants to obtain

relief in this Court; 4) it is most efficient for Plaintiffs and Defendants to obtain relief in one

Court as opposed to several Courts; and 5) both states have a shared interest in not having

exasperating and ongoing, continuous, redundant litigation pushed on and on by Defendants



                                                  12
            Case 2:21-cv-01365-ER Document 20 Filed 07/12/21 Page 16 of 22




ongoing and further usage of incomplete parts of recordings and transcripts with partial and

misleading contexts (as they have done).

       Defendants claim that Jurisdiction in this Court is improper because a) the claims do not arise

out of Defendants’ forum related activities; b) Defendants’ did not direct their actions at a

Pennsylvania resident; c) the Lightbox entities have not availed themselves of Pennsylvania

(since they are not parties to Ellner’s EDPA lawsuit); and d) Ellner’s contacts into Pennsylvania

were not more than a random, casual, or fortuitous contact. Defendants are wrong, as stated in

the foregoing paragraphs. Specifically, a) the Plaintiffs’ claims arise out of Defendants’

purposeful wiretaps, some of which took place while Plaintiffs were in Pennsylvania. See, Ex.

“E”; b) Defendants knew Plaintiffs were Pennsylvania residents in Pennsylvania. See,

Moldovsky Dec. at ¶ 7”; c) the Lightbox entities are controlled by Ellner and were involved in

making and utilizing the wiretaps in New York and Federal litigations that predate Ellner’s

EDPA litigation ; and d) Ellner and Lightbox’s contacts into Pennsylvania during the time

complained of, November 2017 – April 2018 and since then, (i.e. before Ellner’s lawsuit) were

often and deliberate.

       For the foregoing reasons, dismissal based on jurisdiction is not warranted and the

Defendants’ motion should be denied.


III.     The Complaint Must Not Be Dismissed Because It States Feasible Causes of Action
       The Plaintiff’s Complaint is premised on facts and allegations that sufficiently establish

prima facie claims against the Defendants. The Complaint is not based on speculative wiretaps,

it is based on at least two known wiretaps, and likely more, that Lightbox does not deny were

made, transcribed, used, distributed, and that Lightbox continues to use, store and distribute. The

Complaint must be sustained and the motion to dismiss it should be denied.


                                                   13
           Case 2:21-cv-01365-ER Document 20 Filed 07/12/21 Page 17 of 22




            a. Dismissal Of Plaintiffs’ Claims Pursuant to Rule 12(b)(6) Is Not Warranted
         In order to grant Defendants’ motion to dismiss the Court must necessarily find that even

read in the light most favorable to the Plaintiffs, the Plaintiffs fail to make a “facially plausible”

claim. Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). There is no doubt that the

claims here are facially plausible. Defendants have already admitted to at least two wiretaps,

both of which Defendants filed via a transcription as an Exhibit to Mr. Ellner’s Affirmation in

Opposition to a Statutory Charging Lien proceeding in the Southern District of New York

ancillary interpleader litigation on October 12, 2018. These transcripts are still on the public

docket in the matter of Lightbox Ventures, LLC v. 3rd Home Limited, No. 16-cv-2379

(S.D.N.Y.). 4 There are more recent usages as well.

         There is no dispute that there were potentially 50-100 or more phone calls between

Plaintiffs and Defendants in the course of the representation of Defendants by Plaintiffs.

Defendants have thus far, in other litigations, evaded discovery that would definitively establish

how many of them were recorded, which ones, and any of the circumstances surrounding the

recordings and transcriptions. They have also been dishonest about the recordings. See,

Moldovsky Dec. at ¶ 18. Because Plaintiffs were domiciled in and mostly within Pennsylvania

at all relevant times, there is probable cause to believe that at least some of those calls were

recorded under circumstances that violate Pennsylvania’s wiretapping statute.

         Wholesale dismissal for failure to state a claim is therefore not warranted, and the motion

should be denied.




4The  public filings in the S.D.N.Y. are at least partially redacted but available on Pacer:
https://ecf.nysd.uscourts.gov/doc1/127023468350

                                                           14
         Case 2:21-cv-01365-ER Document 20 Filed 07/12/21 Page 18 of 22




          b. The Declaratory Judgement Count (Count I) is Based on Current, Ongoing
              Action and Should Not Be Dismissed
       The Plaintiff’s first cause of action for declaratory judgment seeks to enforce the

Pennsylvania Wiretap statute against Lightbox for actions that are ongoing and continuous. The

Pennsylvania Wiretap act prohibits the use of “the contents of any wire, electronic or oral

communication, or evidence derived therefrom, knowing or having reason to know, that the

information was obtained through the interception of a wire, electronic or oral communication.”

Pa. C.S.A. §5703(3). Lightbox still possesses and still endeavors to disclose the contents of the

wiretapped phone calls, in current violation of the act. A request for declaratory judgment

determining the legality of and making Lightbox liable for, proscribing, prohibiting, stopping,

etc. this ongoing violation is appropriate and should not be dismissed.


          c. The Second Cause of Action Pursuant to 18 Pa. C.S.A. § 5725 for Violations of
              the Wiretap Act Should Not Be Dismissed As Defendants Have Already
              Admitted To The Wiretaps
       Lightbox has admitted to at least two violations of the Pennsylvania Wiretap Act, 18 Pa.

C.S.A. § 5703, though it is likely and understood that there may be others. Mr. Ellner made at

least two surreptitious recordings of a Pennsylvania resident who was in Pennsylvania at the

time, and then provided at least two recordings to Lightbox’s counsel Mr. Miller Mr. Miller for

transcription and use in Lightbox’s litigation against the Plaintiffs, including by filing them on

the public docket in New York, all acts that are clearly in violation of 18 Pa. C.S.A. § 5703

(1)(2) and (3). Lightbox still does not deny this, but refers to claims about any additional

wiretaps as speculative. (Memorandum, Doc. #16-1 at 23 fn 10). Lightbox’s designation does

not matter. There were at least two illegal wiretaps in violation of the wiretap act that are

admitted and not speculative. It is expected that discovery (which Lightbox has so far evaded for


                                                 15
         Case 2:21-cv-01365-ER Document 20 Filed 07/12/21 Page 19 of 22




years) will produce more.


                   i.   Whether or Not The Wiretap Act Applies to a Pennsylvania Resident
                        Recorded in Pennsylvania by a Non-Resident In a Single-Consent State
                        or Two-Consent State Is Subject to The Court’s Analysis of Harm
                        Caused
       The application of the Pennsylvania Wiretap Act can be subject to the weighing and

balancing the application of each state’s wiretap laws for the greatest protection of the person

being wiretapped. If Mr. Ellner was recording from New York when the Plaintiff was in

Pennsylvania, depending on the circumstances of the case, the wiretap act can be applied. It is

within the discretion of the court to find that party to a call who is outside of Pennsylvania can be

liable under the PA Wiretap Statute based on a weighing of damage and harm to the victim. See,

Mulder v. Wells Fargo Bank, N.A., 2018 WL 3750627 (W.D.P.A., July 10, 2018) and Larrison

v. Larrison, 750 A.2d 895 (Pa. Super. 2000). Particularly now, the weight of the Pennsylvania

law prevails because the usage of the wiretapped phone calls is imminently going to be in

Pennsylvania litigation.

       Although Lightbox disagrees with the analysis of Larrison, it concedes that the approach

was flexible, in that the Court applied a careful weighing of considerations before “allowing the

forum to apply the policy of the jurisdiction most intimately concerned with the outcome.”

Larrison, at 895. Here, Pennsylvania is most intimately concerned with a surreptitious wiretap of

a Pennsylvania resident in Pennsylvania, where the wiretap was then transcribed and filed on a

public docket. So too, the Court in Broughal v. First Wachovia Corp., 14 Pa. D. & C.4th525 (Pa.

C.P., Northamp. Co. 1992) performed this analysis and, although it ultimately determined that

the wiretaps in that case “did not constitute an offense at the place of commission,” that

determination was based on the further determination that “there was no intentional or knowing


                                                 16
           Case 2:21-cv-01365-ER Document 20 Filed 07/12/21 Page 20 of 22




result caused within the Commonwealth.” Here, there was an intentional and knowing result of

the recordings when Lightbox filed them as “evidence” in a New York lawsuit and then

committed further violations of the wiretap act by continuing to use and distribute the recordings,

including, now, here in Pennsylvania and for use including in this case.

          Reading the Complaint and applying this analysis in the light most favorable to the

Plaintiff, the Court must conclude that dismissal is unwarranted, particularly because the number

of recorded telephone calls is not yet known. Further, Mr. Ellner could easily have been and

likely was in another two consent state at the time of one or more recorded calls because Mr.

Ellner (Lightbox) at the time owned homes in and travelled to other states and internationally

regularly, including in California and, on information and belief, in Nevada and Florida. As was

raised in the Complaint, each of these states is a two consent state and, by recording a telephone

call, Lightbox would have violated wiretap laws in both states.

          On this basis, the Complaint should not be dismissed and Defendants’ motion should be

denied.


                    ii. The Statute of Limitations Does Not Bar The Plaintiff’s Claims
                        Because They Are Ongoing
          Plaintiffs relief under the wiretap act is not time barred by the statute of limitations,

either. Even if the recording of telephone calls concluded in April 2018 as postulated, Lightbox

continued to utilize the transcripts and evidence from them as recently as January 15, 2021 in the

New York State litigation, well within the arguably irrelevant two-year period of time proposed

as a limitation by Lightbox. This could only apply to the phone call recordings that had been

discovered as of October 2018. Upon information and belief, there are others yet undiscovered

that the discovery rule still applies to in an ongoing manner until they are disclosed.

          Aside from the overt usage and potential undiscovered recordings, Lightbox still
                                                    17
         Case 2:21-cv-01365-ER Document 20 Filed 07/12/21 Page 21 of 22




possesses and intends to use the recordings and transcripts to this day in an ongoing manner.

Thus, there has been no expiry of the claims. To be clear, there is more than enough violation of

the wiretap statute plead in the Complaint within the statute of limitations even if there also was

earlier violations.


           d. The Fourth Cause of Action For Violations of The Wiretap Statutes Of
               Florida (Fla. Stat. Ch. 934.03), California Statute (Cal. Penal Code § 632)
               Nevada Statute (NRS 200.620) Should Not Be Dismissed Because There is
               Sufficient Facts to Establish the Causes of Action



        Plaintiff seeks a Declaratory Judgement that if, upon discovery, it is determined that

Defendants’ wiretaps were made in Florida, California, or Nevada the Defendants should be

found in violation of and liable for their violations of the wiretap statutes of those states as well.

The request for relief is made based on the fact that there are at least two known recorded phone

calls that occurred while Plaintiffs were in Pennsylvania (certainly for at least one of them, on

Thanksgiving 2017). The originating location is yet unknown, but Lightbox regularly traveled

and spoke with the Plaintiffs while traveling, possibly to homes owned in California, Florida, or

Nevada, or to visit others there – as stated in the Complaint. (Complaint at ¶ 92).

        Contrary to Lightbox’s argument, these claims are not time-barred either, for the same

reasons as stated above. The Plaintiffs have not yet discovered the extent of the recorded calls,

when they were made, from where, or any other circumstance of any call in violation of the

wiretap statutes of Florida (Fla. Stat. ch. 934.03), California (Cal. Penal Code § 632), or Nevada

(NRS 200.620).

        The Defendants’ motion to dismiss Count IV should be denied and the claims should

remain in place pending discovery related to the recordings is turned over.


                                                  18
         Case 2:21-cv-01365-ER Document 20 Filed 07/12/21 Page 22 of 22




          e. There Is A Likelihood Of Success On The Merits of Count Three, Seeking An
              Injunction
   The Plaintiffs’ cause of action for a permanent injunction should not be dismissed because it

is likely to prevail. The Plaintiff has alleged and Defendants cannot deny that Defendants

committed wiretaps. There is i) a likelihood that the Plaintiffs will prevail on those claims; ii)

no other remedy at law in place to prevent the further distribution of the wiretapped recordings

and transcripts; and iii) there is no harm to Defendants alleged if an injunction preventing their

further usage of wiretapped phone call recordings is put in place. Therefore, in this instance, the

balance of the equities favors the injunction and certainly seen in light most favorable to

Plaintiffs this claim should not be dismissed either.


                                           CONCLUSION
       For all of the foregoing reasons, the Defendants’ motion should be denied, and Plaintiffs’

complaint should not be dismissed.


                                                            BREM MOLDOVSKY, L.L.C.
       Dated: Bucks County, Pennsylvania
       June 12, 2021                     By:            __________________________
                                                             Brem Moldovsky, Esq.
                                                             100 N. 18th Street, Suite 300
                                                             Philadelphia, PA 19103
                                                             (215) 546-9957
                                                              brem@bremlaw.com




                                                 19
